MEMORANDUM DECISION                                                 FILED
                                                                      Oct 05 2016, 8:33 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                        CLERK
                                                                      Indiana Supreme Court
      precedent or cited before any court except for the                 Court of Appeals
                                                                           and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Ruth A. Johnson                                          Gregory F. Zoeller
      Marion County Public Defender                            Attorney General of Indiana
      Indianapolis, Indiana
                                                               Lyubov Gore
                                                               Deputy Attorney General
      Timothy J. Burns
                                                               Indianapolis, Indiana
      Indianapolis, Indiana
                                                               Christina D. Pace
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Devell L. Coleman,                                       October 5, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1601-CR-183
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Allan Reid,
      State of Indiana,                                        Commissioner.
      Appellee-Plaintiff.                                      Cause No. 49G10-1507-CM-023468




      Shepard, Senior Judge

[1]   A security guard for an apartment complex called the police and reported that

      Devell Coleman was trespassing on the property. Coleman was charged, tried,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-183 | October 5, 2016   Page 1 of 6
      and convicted of criminal trespass as a Class A misdemeanor. He appeals,

      arguing insufficient evidence. We affirm.



                            Facts and Procedural History
[2]   CSI Protective Services, LLC (“CSI”) is a private company that provides

      security services to apartment complexes in Indianapolis. Chad Butts is the

      owner and an employee of the company. In May of 2013, the company that

      managed the Strawbridge Green Apartments contracted with CSI to provide

      security services for the complex. Butts served as the guard.


[3]   The complex had an anti-loitering policy. On June 27, 2015, Butts saw a group

      of people, including Coleman, loitering on the property. When Butts told the

      group to disperse, Coleman became upset and began to “voice his opinion.”

      Appellant’s Br. p. 6. Butts told Coleman “that [he] knew he wasn’t a resident

      of the community” and that he would consider him a trespasser if he did not

      “go inside [of an apartment], or start walking or do something other than the

      loitering . . . .” Tr. pp. 15-16. When Coleman did not comply, Butts decided

      he was a trespasser and called the police.


[4]   Butts soon cancelled the call to police because an individual led Coleman into

      an apartment, and Butts was unable to give the police an exact location for

      Coleman. As Coleman walked away, however, Butts verbally informed him

      that he was considered a trespasser, stating: “[A]s an agent of the property, you




      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-183 | October 5, 2016   Page 2 of 6
      are hereby trespassed from Strawbridge Green Apartments . . . – that includes

      all building[s], sidewalks, yards and grass of the community.” Id. at 17.


[5]   On July 4, 2015, Butts again encountered Coleman on the property and advised

      him that he was trespassing. Coleman ignored Butts, proceeded to place items

      in a trash dumpster, and then retreated to an apartment. Butts called the police.

      An officer with the Indianapolis Metropolitan Police Department arrived at the

      complex, entered the apartment to which Coleman had retreated, and arrested

      Coleman for trespassing.

                                                                                              1
[6]   Coleman was charged with Class A misdemeanor criminal trespass.

      Following a bench trial, Coleman was found guilty as charged.



                                                    Issues
[7]   Coleman presents two issues:

                 I.       Whether sufficient evidence was presented to establish an
                          agency relationship between CSI and the owner of the
                          apartment building; and
                 II.      Whether there was sufficient evidence to prove Coleman
                          did not have a property interest in the apartment in which
                          he was found.




      1
          Ind. Code § 35-43-2-2(b)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-183 | October 5, 2016       Page 3 of 6
                                  Discussion and Decision
[8]    When reviewing sufficiency claims, we consider only the probative evidence

       and reasonable inferences supporting the judgment, without reweighing the

       evidence or reassessing witness credibility. Morgan v. State, 22 N.E.3d 570 (Ind.

       2014). We affirm if there is substantial evidence of probative value such that a

       reasonable trier of fact could have concluded the defendant was guilty beyond a

       reasonable doubt. Bailey v. State, 907 N.E.2d 1003 (Ind. 2009).


[9]    To convict Coleman of criminal trespass, the State needed to prove beyond a

       reasonable doubt that Coleman (1) did not have a contractual interest in the

       apartment complex property, and (2) knowingly or intentionally entered the

       property (3) after having been denied entry by the owner of the apartment

       complex or the owner’s agent. See Ind. Code § 35-43-2-2(b)(1).


                                           I. Agency Relationship

[10]   Coleman first contends that Butts was without authority to deny him entry to

       the apartment complex because the evidence at trial did not adequately

       establish an agency relationship between CSI and the owner of the complex.

       We disagree.


[11]   The evidence was that the property management company overseeing the

       complex contracted with CSI to provide security services at the Strawbridge

       Green Apartments. Butts testified that he signed the contract and that under

       the contract, he had the authority to act as the apartment complex’s agent.

       Butts further testified that one of his duties was to prevent loitering. From this

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-183 | October 5, 2016   Page 4 of 6
       evidence, a reasonable fact-finder could determine that Butts had the authority

       to act on behalf of the complex and that Coleman was barred from entering by

       an agent of the owner.


                                           II. Contractual Interest

[12]   Coleman next argues that the State did not present sufficient evidence to show

       he lacked a contractual interest in the apartment in which he was found. He

       maintains that the renter of the apartment gave him permission to stay there

       and that he had been on home detention at that location. He contends that his

       reasonable belief that he had a right to be in the apartment should have

       precluded prosecution for criminal trespass.


[13]   A “contractual interest,” as it is used in the criminal trespass statute, refers to

       the right to be present on another’s property, arising out of an agreement

       between at least two parties that creates an obligation to do or not to do a

       particular thing. A.E.B. v. State, 756 N.E.2d 536, 540 (Ind. Ct. App. 2001). In

       proving the lack of a contractual interest, the State need not “disprove every

       conceivable contractual interest” that a defendant might have obtained in the

       real property at issue. Fleck v. State, 508 N.E.2d 539, 541 (Ind. 1987). The State

       satisfies its burden when it disproves those contractual interests that are

       reasonably apparent from the context and circumstances under which the

       trespass is alleged to have occurred. Lyles v. State, 970 N.E.2d 140 (Ind. 2012).


[14]   Sufficient evidence was presented that Coleman had no contractual interest in

       the apartment in which he was found, and that his belief that he had a right to


       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-183 | October 5, 2016   Page 5 of 6
       be in the apartment was not reasonable. Coleman was not listed on the lease of

       the apartment and Coleman had previously been warned by Butts that his

       presence on the apartment complex property was considered a trespass. See

       Myers v. State, 190 Ind. 269, 272, 130 N.E. 116, 117 (1921) (belief that one has a

       right to be on the property of another “must have a fair and reasonable

       foundation”). There was no evidence that Coleman had any enforceable right

       against the actual renter, and Coleman’s act of listing the address as his location

       for home detention likewise did not create any enforceable obligation. Lyles,
970 N.E.2d at 143 (defendant lacking a contractual interest held to be

       trespasser).



                                               Conclusion
[15]   For the foregoing reasons, we affirm the judgment of the trial court.


[16]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-183 | October 5, 2016   Page 6 of 6